Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 1 of 11 PageID #: 3347




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


SCRUM ALLIANCE, INC.,                     :
                                          :
      Plaintiff,                          :
                                          :
                      v.                       Civil Action No. 4:20-cv-00227
                                          :
                                          :    July 2, 2020
SCRUM, INC.,
JEFF SUTHERLAND, and                      :
JJ SUTHERLAND,                            :
                                          :
      Defendants.                         :
                                          :




    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR EXPEDITED
                    JURISDICTIONAL DISCOVERY




                                      1
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 2 of 11 PageID #: 3348




       Scrum, Inc., Dr. Jeff Sutherland, and JJ Sutherland (collectively, “Defendants”) hereby

submit this Opposition to Scrum Alliance, Inc. (“Plaintiff”)’s Motion for Expedited

Jurisdictional and Venue Discovery (“Motion”). (Dkt. #32).

       The Motion is plainly moot. This case is indisputably governed by the forum selection

clauses contained in the Certified Scrum Trainer and Registered Education Provider Agreements

between SAI and each of the three Defendants. In those agreements, the Plaintiff and Defendants

have irrevocably consented to exclusive jurisdiction and venue in Colorado. See ECF No. 22-5-6

at § 8.5; cf. ECF No. 22-4 at § 9.1 (nearly identical). The only issue before the Court is whether,

under either Fifth Circuit or Colorado law, the Plaintiff could unilaterally and retroactively

subvert this “irrevocable” contractual agreement. Both the courts within the Fifth Circuit and

within the state of Colorado say that it cannot.

       Indeed, in Avicanna Inc. v. Mewhinney, the Colorado Court of Appeals found that a

plaintiff could not unilaterally waive a forum selection clause that required the parties to resolve

their dispute in Canada. 2019 WL 3949256 (Colo. App. 2019). There, like here, the plaintiff, a

Canadian corporation, argued that the parties’ forum selection clause was solely for the

plaintiff’s benefit and therefore the plaintiff was entitled to waive it. See id. However, the Court

rejected the argument for several reasons. First, the Court found that the forum selection clause

was unambiguous, thereby rejecting the plaintiff’s efforts to offer extrinsic evidence to prove that

it had the ability to unilaterally waive the forum selection clause. Second, the Court rejected the

plaintiff’s argument because, like here, each party consented to the forum selection clause,

making it bilateral. See id. at *4-5. Third, and nearly verbatim to the arguments previously made

by the Defendants, the Court found that the use of the terms “irrevocable” and “exclusive”

demonstrated that the plaintiff could not unilaterally waive the forum selection clause:



                                                   2
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 3 of 11 PageID #: 3349




               we find significant the forum selection clause’s proviso that each
               party “irrevocably attorns and submits to the exclusive jurisdiction
               of the courts of Ontario.” (Emphasis added.) “Irrevocable” means
               “[u]nalterable; committed beyond recall.” Black’s Law Dictionary
               994 (11th ed. 2019). Allowing Avicanna to sidestep the forum
               selection clause — that is, to revoke its ostensibly irrevocable
               commitment to abide by its terms — would render this language
               meaningless, a result we strive to avoid. See Pepcol Mfg. Co. v.
               Denver Union Corp., 687 P.2d 1310, 1313 (Colo. 1984) (“An
               integrated contract in the first instance is to be interpreted in its
               entirety with the end in view of seeking to harmonize and to give
               effect to all provisions so that none will be rendered
               meaningless.”).
               Id. at *5.
       Therefore, even if the Court denies the motion to dismiss, the Court must transfer this

action to Colorado.

       In addition, the Plaintiff’s Motion is moot because the Plaintiff has obtained the

discovery it sought and no additional discovery is necessary. The Plaintiff requested expedited

jurisdictional and venue discovery in the form of (1) requests for production, (2) a deposition of

JJ Sutherland, and (3) a deposition of Scrum, Inc.’s corporate representative. See Mot. at 2.

Since the filing of this Motion, the Plaintiff has taken the very depositions requested therein. On

June 29, 2020 the Plaintiff deposed JJ Sutherland in his individual capacity and as Scrum, Inc.’s

30(b)(6) corporate representative. See JJ Sutherland Deposition Transcript, ECF No. 55-2. The

Plaintiff asked extensive questions regarding jurisdictional and venue issues, and reviewed

hundreds of documents produced by Defendants; therefore, the Plaintiff has had ample access to

the evidence it needs to make the necessary showing on jurisdiction and venue. The Plaintiff

even had the opportunity to argue those depositions before this Court.

       The facts on the record show that (i) the Defendants have never taught a public Licensed

Scrum course in the state of Texas; (ii) the Defendants have never taught even a private Licensed

Scrum course in the Eastern District of Texas; (iii) only four residents of the entire state have

                                                3
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 4 of 11 PageID #: 3350




taken a public Licensed Scrum course, either in Massachusetts or via Zoom, and (iv) Defendant

SI’s employees, not Defendants Jeff or JJ Sutherland, have taught just one private Licensed

Scrum course in Dallas and four private Licensed Scrum courses in Houston all at the private

requests of clients. See Reply in Further Support of Motion to Dismiss or Transfer, ECF No. 47-

1 Declaration of JJ Sutherland ¶¶ 3-7. To be clear, the individual Defendants, JJ and Jeff

Sutherland, have never taught a singled Licensed Scrum course in the state of the Texas.

Instead, the Plaintiff only relies on the fact that the individual Defendants taught Certified Scrum

classes in the state of Texas, which is wholly unrelated to the Plaintiff’s claims and does not

confer specific jurisdiction.1 No amount of document discovery will change these facts. Thus,

the Plaintiff fails to establish how the Eastern District of Texas has jurisdiction over and is the

proper venue for two individuals who are citizens of Massachusetts and the District of Columbia

and a Massachusetts-based business that is organized under the laws of Delaware. The facts on

the record reflect the full extent of Defendants’ contacts with Texas. The Plaintiff has not and

cannot state any additional facts it expects to discover that would confer jurisdiction or venue;

therefore, this request should be denied.

                                             ARGUMENT

          Here, the Court should deny the Plaintiff’s Motion because it has not met its burden of

demonstrating the necessity of additional jurisdictional discovery.

          A. Additional discovery will not be probative of whether the forum selection clause
             controls.

          Additional discovery is not at all relevant to whether this case should be transferred to

Colorado. As the Court expressed during the July 1, 2020 hearing, one of the key issues is that

the Plaintiff and Defendants have all agreed to a forum selection clause in which both parties

1
    The Plaintiff has previously conceded that there is no general jurisdiction in this case.
                                                    4
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 5 of 11 PageID #: 3351




“irrevocably” consent to the “exclusive” jurisdiction and venue in Colorado. See ECF No. 22-5-6

at § 8.5; cf. ECF No. 22-4 at § 9.1 (nearly identical). The Court’s primary concern was whether

the Plaintiff’s recent attempt to retroactively amend the forum selection clause “effective as of

January 1, 2020” is permitted under the law of the Fifth Circuit or Colorado law. As an initial

matter, whether the Plaintiff could retroactively amend the forum selection clause by posting a

change on its website in the midst of this litigation (to which the Defendants objected) is a legal

question to be resolved by the Court, and no additional fact discovery is necessary. Nonetheless,

any discovery would be futile because both the law within the Fifth Circuit and in the state of

Colorado is clear that the Plaintiff could not unilaterally and retroactively amend the parties’

forum selection clause.

       As discussed in the Defendants’ Reply Brief in Further Support of its Motion to Dismiss

and/or Transfer (Dkt. # 47), Fifth Circuit precedent establishes that the Plaintiff’s attempt to

retroactively curtail the parties’ forum selection clause is impermissible. See Morrison v. Amway

Corp., 517 F.3d 248, 254 (5th Cir. 2008) (arbitration clause was illusory and unenforceable

because one party could theoretically retroactively impose contract changes to existing disputes).

Indeed, courts within the Fifth Circuit and beyond have routinely found that a party cannot

amend a material provision and unilaterally subject the Defendants to jurisdiction in any venue

the Plaintiff chooses simply by posting an amendment to its website. See Harris v. Blockbuster

Inc., 622 F. Supp. 2d 396, 400 (N.D. Tex. 2009) (arbitration clause unenforceable because the

contract was merely “illusory” where one party maintained unilateral discretion to alter the

contract by merely posting notice of the change to its website); see also Rodman v. Safeway Inc.,

125 F. Supp. 3d 922, 932 (N.D. Cal. 2015), aff’d, 694 F. App’x 612 (9th Cir. 2017) (update in

terms and conditions merely posted to the company’s website to amend the contractual



                                                5
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 6 of 11 PageID #: 3352




obligation between the parties was insufficient); Schnabel v. Trilegiant Corp., 697 F.3d 110,

125–26 (2d Cir. 2012) (mandatory arbitration clause was unenforceable that employees received

by email and did not require affirmative assent) (cited to in Edminster, Hinshaw, Russ & Assocs.,

Inc. v. Downe Twp., 953 F.3d 348, 351 (5th Cir. 2020)).

       If the Court were to apply Colorado law, the result would be no different. As the Court

noted during the parties’ July 1, 2020 hearing, the License Agreements are governed by

Colorado law. See ECF No. 22-5-6 at § 8.5; cf. ECF No. 22-4 at § 9.1 (nearly identical). As

discussed, Colorado law is abundantly clear that the Plaintiff’s unilateral attempt to amend the

forum selection clause is impermissible. Avicanna, 2019 WL 3949256 at *5. (finding plaintiff

could not unilaterally waive forum selection clause where each party “irrevocably” consented to

the “exclusive” jurisdiction of Canada).

       As a result, whether the Court applies the law of the Fifth Circuit or the law of Colorado,

this case should clearly be transferred to Colorado and no additional discovery or extrinsic

evidence is necessary on this point.

       B. Additional Jurisdictional Discovery is not warranted because it will not produce
          any significant additional facts.

       In addition, the Plaintiff has not met its burden of demonstrating the need for additional

jurisdictional discovery. See Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 434 (5th Cir.

2014) (“As the party opposing dismissal and requesting discovery, the plaintiffs bear the burden

of demonstrating the necessity of discovery.”). The Plaintiff must show with particularity what

facts it expects to discover, and how those facts will allow its claims to withstand the motion to

dismiss or transfer. See id (denying request for jurisdictional discovery because the Court “did

not believe that the request would add any significant facts.”); see also Freeman v. United States,

556 F.3d 326, 341–42 (5th Cir. 2009)(“a party is not entitled to jurisdictional discovery if the

                                                6
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 7 of 11 PageID #: 3353




record shows that the requested discovery is not likely to produce the facts needed to withstand a

Rule 12(b)(1) motion.”).

       The Plaintiff has already taken a deposition of JJ Sutherland in his individual capacity

and as Scrum, Inc.’s 30(b)(6) corporate representative; and reviewed the Defendants’ produced

documents. The Plaintiff cannot show what significant additional facts would be discovered

from its request for production fishing expedition. See Alpine View Co. v. Atlas Copco AB, 205

F.3d 208, 221(5th Cir. 2000) (affirming denial of request for jurisdictional discovery where the

“court did not believe that the request would add any significant facts.”).

       The Court should deny a request for jurisdictional discovery where the Plaintiff fails to

show that significant additional facts will be discovered which would allow the Plaintiff to

withstand dismissal or transfer. See e.g. Monkton, 768 F.3d at 434; Repairify, Inc. v. AirPro

Diagnostics, LLC, No. CV H-19-1370, 2019 WL 7987116, at *7 n.28 (S.D. Tex. July 15, 2019)

(“Without stating what other facts pertinent to jurisdiction are expected to be discovered and a

plausible basis for that expectation, Plaintiff fails to carry its burden to show that additional

jurisdictional discovery is warranted.”); Evergreen Media Holdings, LLC v. Safran Co., 68

F.Supp.3d 664, 672 (S.D. Tex. 2014) (denying jurisdictional discovery and transferring a case

for lack of personal jurisdiction because plaintiff failed to prove what facts the jurisdictional

discovery may yield that would affect the ultimate transfer).

       The Plaintiff has had ample opportunity to allege and discover facts related to

Defendants’ contacts with Texas. The parties have a long standing business relationship,

including years of licensing agreements allowing Defendants to certify using Plaintiff’s marks,

so the Plaintiff has familiarity with Defendants’ limited contacts with the forum. See e.g.

Repairify, 2019 WL 7987116, at *7 n.28 (denying jurisdictional discovery because the Plaintiff



                                                 7
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 8 of 11 PageID #: 3354




could not show what additional facts would be discovered where “the parties know each other

well and have engaged in previous litigation against each other, have filed full briefs including

their verified evidence related to Defendant’s contacts with Texas alleged in Plaintiff’s

Complaint.”).

       In fact, the Defendants have submitted multiple declarations in support of their Motion to

Dismiss and other filings which demonstrate the full extent of the Defendants’ limited contacts

with the forum. See ECF 22-2; ECF 22-3; ECF No. 47-1. Further jurisdictional discovery is not

warranted where the lack of personal jurisdiction can be determined as a matter of law. See Kelly

v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir. 2000) (“When the lack of

personal jurisdiction is clear, discovery would serve no purpose and should not be permitted.”).

Here, the Defendants have submitted many declarations describing the extent of their purported

contacts with the forum, and have been deposed as to the same. See ECF 22-2; ECF 22-3; ECF

No. 47-1; ECF No. 55-2. There are not major factual disparities on the Defendants’ limited

contacts with the forum to justify a stay in deciding on dismissal or transfer. See id. All of the

facts requested by the Plaintiff in its requests for production are already established by

Defendants in its declarations and deposition. Compare ECF No. 32-1; and ECF 22-2; ECF 22-3;

ECF No. 47-1; ECF No. 55-2. While the Defendants object to the Plaintiff’s characterization of

its contacts with the forum, and disagree that the contacts are sufficient to confer jurisdiction; the

Defendants have nonetheless provided the Plaintiff and this Court with sufficient evidence of

said contacts.

       The record establishes that (i) the Defendants have never taught a public Licensed Scrum

course in the state of Texas; (ii) the Defendants have never taught even a private Licensed Scrum

course in the Eastern District of Texas; (iii) only four residents of the entire state have taken a



                                                  8
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 9 of 11 PageID #: 3355




public Licensed Scrum course, either in Massachusetts or via Zoom, and (iv) Defendant SI’s

employees, not Defendants Jeff or JJ Sutherland, have taught just one private Licensed Scrum

course in Dallas and four private Licensed Scrum courses in Houston all at the private requests

of clients. Likewise, the record establishes that neither of the individual Defendants have ever

taught a Licensed Scrum course in the state of Texas. Instead, the Plaintiff only relies on the fact

that the individual Defendants taught Certified Scrum classes in the state of Texas, which is

wholly unrelated to the Plaintiff’s claims and does not confer specific jurisdiction. Additionally,

the Defendants have submitted testimony and answered questions regarding its limited website

offerings in Texas, its lack of advertising directed at the forum, and the fact that it has only one

current employee in Texas who moved there for personal reasons and only offers remote

consulting outside of Texas. ECF No. 47-1 ¶7; ECF No. 31-16 ¶27; ECF No. 22-2 ¶9.

       It is clear that Plaintiff has facts on the record responsive to every single request for

production it now seeks. Therefore, there are no significant additional facts to be discovered, and

the Court should deny the Plaintiff’s mooted request for additional discovery.

                                         CONCLUSION

       The Defendants respectfully request that this Honorable Court deny the Plaintiff’s

Motion for Expedited Jurisdictional and Venue Discovery and grant the Defendants’ Motion to

Dismiss or Transfer.




                                                 9
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 10 of 11 PageID #: 3356




                                            BROWN RUDNICK LLP



                                            /s/ Dylan P. Kletter______
                                            Edward J. Naughton (pro hac vice)
                                            One Financial Center
                                            Boston, MA 02111
                                            Telephone: (617) 856-8200
                                            Facsimile: (617) 856-8201
                                            enaughton@brownrudnick.com

                                            -and-

                                            Dylan P. Kletter (pro hac vice)
                                            Anthony J. Boccamazzo (pro hac vice)
                                            Kelsey D. Bond (pro hac vice)
                                            185 Asylum Street, 38th Floor
                                            Hartford, CT 06103
                                            Telephone: (860) 509-6500
                                            Facsimile: (860) 509-6501
                                            dkletter@brownrudnick.com
                                            aboccamazzo@brownrudnick.com
                                            kbond@brownrudnick.com

                                            -and-

                                            Andrew B. Ryan
                                            Texas State Bar No. 24054464
                                            Ryan Law Partners LLP
                                            3811 Turtle Creek Boulevard, Suite 780
                                            Dallas, Texas 75219
                                            Telephone: (214) 347-7360
                                            andy@ryanlawpartners.com

                                            Attorneys for Defendants Scrum, Inc.,
                                            Jeff Sutherland, and J.J. Sutherland

Dated: July 2, 2020




                                      10
Case 4:20-cv-00227-ALM Document 62 Filed 07/02/20 Page 11 of 11 PageID #: 3357




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed electronically on July 2, 2020, pursuant to

Local Rule CV-5(a) and has been served on all counsel who have consented to electronic service.

Any other counsel of record will be served by first class U.S. mail on this same date.

                                                            /s/ Dylan P. Kletter
                                                            Dylan P. Kletter (pro hac vice)




                                                11
